DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to RCE filed on 12/22/2020
Claims 1-20 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
An IDS filed on12/22/2020 has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4,  8, 9, 11, 15, 16, 18 respectively   provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 & 4, 5, 6, 10 & 13, 15, 16, 1 & 4, 5, 6 respectively of copending Application No. 15/637,809 (hereinafter ‘809 Patent application) in view of Smith et al. U.S. Patent Publication # 2011/0090787 (hereinafter Smith) in view of Gamache et al. U.S. Patent Publication #2002/0161889 (hereinafter Gamache)
15/637839
15/637809
Claim 1.  A network device comprising: a plurality of hardware computing nodes configured to: discover via an asynchronous object flooding protocol used for synchronizing operating system 
-synchronize, responsive to discovering each of the plurality of hardware computing nodes and via the asynchronous object flooding protocol, the operating system state information; 
-execute, based on the synchronized operating system state information, a distributed operating system by which to provide a single execution environment in which one or more applications execute across the plurality of hardware computing nodes, at least one of the plurality of hardware computing nodes configured to:
-determine via a synchronous communication protocol that ensure delivery of changes in an order the changes occur, whether one or more of the plurality of hardware computing nodes has failed and is no longer supporting execution of the distributed operating system;
-determining whether remaining ones of the plurality of hardware computing nodes exceeds quorum threshold; and



-wherein the plurality of hardware computing nodes are configured to exchange announcements between the plurality of hardware computing nodes, the announcements indicating whether each of the plurality of hardware computing nodes are capable of executing as a manager hardware computing node, the manager hardware computing node configured to manage execution of distributed operating system.



-increment the epoch value by one so that the instances of the distributed operating system avoid executing two different versions of the distributed operating system.
Claim 5 The device of claim 4, wherein the manager master hardware computing node is further configured to: set an epoch value to denote a current version of the distributed operating system; and
-increment after restarting the distributed operating system, the epoch value by one so that the plurality of hardware computing nodes avoid executing two different versions of the distributed operating system.
Claim 4.  The network device of claim 3, wherein the quorum threshold is equal to a number of quorum of plurality of hardware computing 



The instant application and ‘809 patent application contains similar subject as shown above in the table.  
‘809 patent application does not teach “asynchronous object flooding protocol  for synchronizing operating system information between the plurality of hardware computing nodes in an unordered manner; execute based on the synchronized operating state information and determine via a synchronous communication protocol that ensure delivery of changes in an order the changes occur”.
Smith teaches discover, via an asynchronous object flooding protocol used for synchronizing operating system state information (i.e. flooding mechanism to disseminate this “change of state information” throughout the autonomous system which means it is synchronized) (Paragraph 3, 50), between the plurality of hardware computing nodes in an unordered manner each of the plurality of hardware computing nodes  (i.e. discover and verify neighboring nodes)(Paragraph 50); synchronize, responsive to discovering each of the plurality of hardware computing nodes and via object flooding protocol, the operating system state information (i.e. flooding algorithm to disseminate the “change of state information” through the autonomous system which means synchronizing the operating system state information) (Paragraph 3, 50) . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Smith’s teaching in ‘809 patent application to come up with having discovering object flooding protocol for synchronizing operating system information between plurality of nodes.  The motivation for doing so would be to discover and verify neighboring nodes using the flooding algorithm.

Gamache teaches determine via a synchronous communication protocol that ensures delivery of changes in an order the changes over (paragraph 73) whether one or more of the plurality of hardware computing nodes has failed and is no longer supporting execution of the distributed operating system (i.e. when the entire node fails, and also resource fails and resource goes offline)(Paragraph 60-61) determine whether remaining ones of the plurality of hardware computing nodes exceeds a quorum threshold (i.e. if no quorum is achieved after retrying, and will join until some threshold is reached)(Paragraph 89, 90, 92); restart, when the remaining ones of the plurality of hardware computing nodes (i.e. nodes) is less than the quorum threshold (i.e. less than a majority of quorum replica members set), the distributed operating system (Paragraph 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Gamache’s teaching in Smith and ‘809’s teaching to come up with restarting when less than quorum threshold.  The motivation for doing so would be update changes and reconciles the states of the available members for the propagating the data of the most up-to-date replica members to the others to ensure consistency (paragraph 10).
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 3, 5-7, 10, 12-14, 17, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments, see reply filed on 12/1/2020, with respect to claims 1-20 have been fully considered and are persuasive.  The 103 rejection of claims 1-20 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  McAllister et al.  U.S. Patent # 6,876,625 which teaches synchronization of topology state information between nodes in a communication network using routing/flooding protocol.                                                                                                                                                                             	B).  Feng et al. WO2016/107173 which clearly shows the formula Round(N/2)+1 where N is a positive integer when number of nodes in each group cannot exceed the formula mentioned.  An English translation is provided in the 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal D Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453